MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any                             Aug 14 2019, 8:51 am
court except for the purpose of establishing
                                                                           CLERK
the defense of res judicata, collateral                                Indiana Supreme Court
                                                                          Court of Appeals
estoppel, or the law of the case.                                           and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Michelle Laux                                            Curtis T. Hill, Jr.
South Bend, Indiana                                      Attorney General of Indiana
                                                         Courtney L. Staton
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

R.P.,                                                    August 14, 2019
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         19A-JV-536
        v.                                               Appeal from the St. Joseph Probate
                                                         Court
State of Indiana,                                        The Honorable Jason A. Cichowicz,
Appellee-Petitioner.                                     Judge
                                                         The Honorable Graham C. Polando,
                                                         Magistrate
                                                         Trial Court Cause Nos.
                                                         71J01-1811-JD-401
                                                         71J01-1811-JD-407



Bailey, Judge.



Court of Appeals of Indiana | Memorandum Decision 19A-JV-536 | August 14, 2019                 Page 1 of 7
                                           Case Summary
[1]   R.P. was adjudicated a delinquent and placed in the Indiana Department of

      Correction, Juvenile Division (“the DOC”). R.P. appeals, presenting the sole

      issue of whether the juvenile court abused its discretion by placing him in the

      DOC for his first delinquency adjudication. We affirm.



                            Facts and Procedural History
[2]   In 2017, R.P. was removed from his home and adjudicated a Child in Need of

      Services (“CHINS”) because he had been physically abused and neglected.

      During the pendency of the CHINS proceedings, R.P. was placed in emergency

      shelter care, relative placement, foster care, and the Youth Opportunity Center

      (“YOC”). During R.P.’s placement at the YOC, he threatened staff, was

      physically aggressive, and destroyed property. He also threatened to kill

      himself. After ten months, YOC requested that R.P. be removed for his

      personal safety and the safety of the staff and residents.


[3]   The Indiana Department of Child Services (“the DCS”) contacted nine facilities

      in an effort to find a secure residential placement for R.P. After none of those

      facilities would accept R.P., the DCS recommended that he be returned to the

      custody of his mother, S.B. (“Mother”). Shortly thereafter, Mother called

      police to report that R.P. had pulled her hair and struck her.


[4]   On November 29 and 30, 2018, the State filed delinquency petitions under three

      cause numbers, alleging that R.P., then aged fourteen, had engaged in conduct

      Court of Appeals of Indiana | Memorandum Decision 19A-JV-536 | August 14, 2019   Page 2 of 7
      that would, if he were an adult, constitute battery, domestic battery, and

      criminal mischief. Specifically, the State alleged that R.P. battered Mother and

      a YOC worker and broke windshields of four YOC vehicles.


[5]   On December 19, 2018, R.P. admitted the truth of the allegations of domestic

      battery and criminal mischief; the battery allegation was dismissed. R.P. was

      released to the custody of Mother under Trust House Arrest program

      conditions.


[6]   On February 13, 2018, R.P. appeared at a dispositional hearing. Due to the

      problems in prior placements and the unavailability of another secure juvenile

      placement facility, the probation department recommended that R.P. be placed

      in the DOC. The juvenile court ordered R.P.’s placement in the DOC. He

      now appeals.



                                 Discussion and Decision
[7]   The juvenile court has discretion to choose the specific disposition of a juvenile

      adjudicated a delinquent “subject to the statutory considerations of the welfare

      of the child, the community’s safety, and the Indiana Code’s policy of favoring

      the least harsh disposition.” C.T.S. v. State, 781 N.E.2d 1193, 1202 (Ind. Ct.

      App. 2003). We will not reverse a juvenile court’s disposition unless the

      juvenile court abuses its discretion. Id. The juvenile court abuses its discretion

      if its action is “clearly erroneous and against the logic and effect of the facts and

      circumstances before the court, or the reasonable, probable, and actual


      Court of Appeals of Indiana | Memorandum Decision 19A-JV-536 | August 14, 2019   Page 3 of 7
      deductions to be drawn therefrom.” D.B. v. State, 842 N.E.2d 399, 404-05 (Ind.

      Ct. App. 2006).


[8]   Indiana Code Section 31-37-18-6 provides:


              If consistent with the safety of the community and the best
              interest of the child, the juvenile court shall enter a dispositional
              decree that:


              (1) is:


                  (A) in the least restrictive (most family like) and most
                     appropriate setting available; and


                  (B) close to the parents’ home, consistent with the best interest
                      and special needs of the child;


              (2) least interferes with family autonomy;


              (3) is least disruptive of family life;


              (4) imposes the least restraint on the freedom of the child and the
                  child’s parent, guardian, or custodian; and


              (5) provides a reasonable opportunity for participation by the
                  child’s parent, guardian, or custodian.


[9]   We have previously noted that this section requires that the juvenile court select

      the least restrictive placement in most situations. D.B., 842 N.E.2d at 405.

      “However, the statute contains language which reveals that under certain

      circumstances a more restrictive placement might be appropriate.” K.A. v. State,

      Court of Appeals of Indiana | Memorandum Decision 19A-JV-536 | August 14, 2019   Page 4 of 7
       775 N.E.2d 382, 386-87 (Ind. Ct. App. 2002), trans. denied. Indeed, the statute

       requires placement in the least restrictive setting only if such placement is

       “consistent with the safety of the community and the best interest of the child.”

       I.C. § 31-37-18-6. In other words, “the statute recognizes that in certain

       situations the best interest of the child is better served by a more restrictive

       placement.” K.A., 775 N.E.2d at 387.


[10]   R.P. has a long history of unsuccessful placements. In 2017, after he was

       adjudicated a CHINS, R.P. was placed with his paternal grandparents until

       they requested his removal. R.P. was placed with a foster family but the foster

       parents alleged that R.P. destroyed and stole property and was verbally

       aggressive. Both the foster parents and R.P. asked that the foster care

       placement be ended. R.P. was placed in emergency shelter care at Bashor

       Children’s Home but the placement was marred by reported incidents of

       property destruction, verbal defiance, physical aggression, threats to peers, a

       run-away attempt, and a physical assault upon staff. R.P. was temporarily

       returned to Mother and then placed in the YOC.


[11]   At the YOC, R.P. was subjected to restraint on multiple occasions. YOC

       reports disclosed the basis for those restraints:


               1/17/18 R.P. threatened to kill himself.


               1/28/18 R.P. broke a telephone, threw slippers, and threatened
               staff members.


               1/29/18 R.P. threatened another resident.

       Court of Appeals of Indiana | Memorandum Decision 19A-JV-536 | August 14, 2019   Page 5 of 7
               2/10/18 R.P. (with a closed fist) hit staff attempting to utilize
               suicide precaution blankets.


               2/17/18 R.P. threatened to hit staff, kicked his bedroom door,
               and attempted to bite a staff member.


               5/11/18 R.P. swallowed dice in a suicide attempt.


               5/31/18 After another resident killed a frog, R.P. participated in
               dissecting, skinning, and playing with it.


               6/2/18 R.P. pulled a fire alarm and banged his head on the
               floor.


               7/8/18 R.P. kicked and attempted to punch staff members.


               9/23/18 R.P. (with a closed fist) struck a staff member in the
               mouth.


               9/24/18 R.P. attempted to bite staff members.


               10/1/18 R.P. threatened to kill staff members and pushed them
               several times.


               10/4/18 R.P. hit a staff member in the head, punched a staff
               member in the chest, and spit at staff.


       (App. Vol. IV, pg. 71.)


[12]   R.P. contends that his significant adjustment difficulties arose from his history

       of abuse and neglect and that a first offense does not justify placement in the

       DOC. If R.P. could receive the intensive services he needs in a less restrictive

       environment, we would be inclined to agree. However, nine youth facilities

       Court of Appeals of Indiana | Memorandum Decision 19A-JV-536 | August 14, 2019   Page 6 of 7
       declined to accept R.P. The placement statute requires placement in the least

       restrictive setting only if such placement is “consistent with the safety of the

       community and the best interest of the child.” I.C. § 31-37-18-6. Ultimately,

       the juvenile court was severely limited in the options for R.P. We cannot say

       that the juvenile court abused its discretion.


[13]   Affirmed.


       Najam, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JV-536 | August 14, 2019   Page 7 of 7